Citation Nr: 1213852	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active duty for training from March 1979 to September 1979, and active duty from February 2003 to January 2004.  He had also additional reserve service.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York.  In January 2006, the RO denied the Veteran's claim of service connection for depression.  In September 2006, he submitted additional evidence relevant to his claim.  VA received this evidence within one year of the date of the mailing of the decision denying service connection for depression and is pertinent to the claim; therefore, 38 C.F.R. § 3.156(b) (2011) requires VA to consider the evidence in connection with the January 2006 decision initially addressing the claim.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Because new and material evidence was received during the appeal period, the January 2006 decision did not become final.  Id.

In March 2008, the RO denied service connection for PTSD, and also continued the prior denial of service connection for depression (characterized as adjustment disorder and anxiety with depression).  The Veteran timely filed notice of disagreement and perfected a substantive appeal as to both issues.

The Veteran's claim for service connection is deemed to be for a disability manifested by the symptoms he experiences, regardless of how those symptoms are diagnosed.  Hence, the claim for service connection for depression and PTSD encompasses any diagnosed psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A service treatment record dated in April 2003 shows that the Veteran, in pertinent part, was found to have depression.  An individual sick slip dated in September 2003 shows that the Veteran was diagnosed as having depression (status post myocardial infarction).  Following service, the Veteran has been intermittently diagnosed with depression, adjustment disorder and anxiety with depression, and PTSD.  A letter from a VA staff psychiatrist dated in July 2006 shows that the Veteran was reported to have been sent to Iraq, and have "an anxiety disorder at the time of combat"  Service department records do not show that the Veteran was sent to Iraq, nor has the Veteran otherwise reported combat service.

Subsequent records show diagnoses of PTSD based on in-service non-combat stressors, such as being aware of many deaths, including a death in an auto accident.  The in-service diagnoses of depression, the post-service treatment for a variously diagnosed psychiatric disorder very shortly after service, and the Veteran's statements as to the onset and continuity of his disability, trigger VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is needed to clarify the diagnosis and obtain an opinion that is the product of an accurate history as to whether the current psychiatric disability is related to service.

Additionally, in the July 2006 letter, the VA staff psychiatrist indicated that the following active service, the Veteran was treated for his psychiatric disability at the Mills Clinic of Fort Dix, for 10 months.  Records of this reported treatment are not in the claims file.  VA has a duty to request all available and relevant records from federal agencies, including service department records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With regard to the issue of service connection for PTSD, efforts to verify the Veteran's claimed stressor (escorting returned casualties from the airport, both dead and alive), were undertaken by the Joint Service Records Research Center (JSRRC).  In a July 2010 Memorandum, in which it was concluded that his claimed stressor could not be conceded, the JSRRC indicated that the Veteran had served with the 140th Quartermaster Company during his period of active duty.  

The Veteran's personnel records show that in February 2003, he was ordered to duty with the 140th Quartermaster Company.  However, a September 2003 service treatment records indicates that he was assigned to "Company C."  In an undated Veteran's Application for Compensation and/or Pension (VA Form 21-526), the Veteran similarly indicated that his active duty from February 2003 to November 2003 was with "Company C, Fort Dix, New Jersey."  It appears that the Veteran served in reserve units for many years, but that all periods of his service have not been verified.

Accordingly, the case is REMANDED for the following action:

1.  Verify the periods of the Veteran's ACDUTRA, inactive duty training and the units with which he served on active duty.  Insure that any associated service treatment records have been obtained.

2.  Contact the Mills Clinic at Fort Dix, New Jersey, and any other appropriate entity in order to obtain records pertaining to the Veteran's psychiatric treatment in 2004.  

If these records are unavailable, or the search otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified.

2.  If it appears that the Veteran served with units other than the 140th Quartermaster Company during active service, provide the JSRRC or other appropriate agency with this information, in an effort to conduct a search to corroborate his asserted stressor.  All requests to the JSRRC or other appropriate agency and the responses should be incorporated into the record. 

3.  Then schedule the Veteran for a VA psychiatric examination.  The examiner should note that the claims file was reviewed.

For each psychiatric diagnosis (including any condition diagnosed since January 2004), the examiner should opine whether it is at least as likely as not that such disorder is etiologically related to his period of active service.  The examiner should consider the in-service diagnoses of depression in April 2003 and September 2003, the Veteran's reports of in-service treatment.

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  

If the Veteran does meet the PTSD criteria, the examiner shall specify the stressors supporting the diagnosis.  

If the diagnosis of PTSD is based upon a stressor involving fear of hostile military or terrorist activity (means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror), the examiner shall so state. 

In rendering these opinions, the examiner must acknowledge the Veteran's reports of symptoms, treatment and stressors.  All opinions must be accompanied by reasons.

3.  Review the Veteran's claims file and ensure that the foregoing development has been completed.  If further development is suggested by the record, it should be undertaken.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


